PROB 35                                                                          Report and Order Terminating Supervision
(Reg 3/93)                                                                                Prior to Original Expiration Date



                                    UNITED.STATES DISTRICT COURT
                                                FOR THE
                                  EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                     Crim. No. 5:ll-CR-183-3H

DERRIOUS TUCK

       On February 1, 2016, the above named was released from prison and commenced a term of
supervised release for a period of 60 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

                                                         I declare under penalty of perjury that the foregoing
                                                         is true and correct.


                                                         /s/ Van R. Freeman, Jr.
                                                         Van R. Freeman, Jr.
                                                         Deputy Chief U.S. Probation Officer
                                                         150 Rowan Street Suite 110
                                                         Fayetteville, NC 28301
                                                         Phone: 910-354-2542
                                                         Executed On: June 10, 2020


                                               ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this        /) "(Fl- day of_~_v_.-<.,e
                                                     _ _ _ _ _ _, 2020.
                                                                       (1
                                                                       '-,,




                 Case 5:11-cr-00183-H Document 329 Filed 06/11/20 Page 1 of 1
